DETAILED ACTION
This action is responsive to the communications filed on 1/25/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 4/28/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been accepted and entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1, 13, and 20; the present invention is directed to a method, system, non-transitory computer readable storage medium that implements particular steps/functions for processing DSL line of difference subgroups in order to determine and apply various upstream power control parameters.  The limitations for each of the independent claims are incorporated by reference into this section of this Office Action.
	The closest prior art of record, Singh et al. (US 2012/0027060: previously cited), shows a similar invention as the instant claims, where the merits of the Singh et al. reference were addressed in the Office Actions mailed on 10/3/2019 and 4/4/2019 during the prosecution of parent application 16/290073; all of which are incorporated by reference into this section of this Office Action.
	However, the prior art of record (including but not limited to the Singh et al. references), fails to anticipate and/or obviously meet (either alone or in-combination) the following supported limitations, addressed below (with emphasis added): 

1. 	A computer-implemented method comprising:
	among a plurality of DSL lines, identifying a subgroup of DSL lines based on one or more common characteristics; 
	using the one or more common characteristics to identify a set of power control parameters that enable an upstream rate for the subgroup of DSL lines that is different than an upstream rate for DSL lines in the plurality of DSL lines that do not include the subgroup of DSL lines; and 
	applying the set of power control parameters to the subgroup of DSL lines to achieve the upstream rate.

13. 	A system comprising: 
	an interface to a communications system, the communications system having a plurality of DSL lines; and 
	a processing logic that performs steps comprising:
		among a plurality of DSL lines, identifying a subgroup of DSL lines based on one or more common characteristics; 
		using the one or more common characteristics to identify a set of power control parameters that enable an upstream rate for the subgroup of DSL lines that is different than an upstream rate for DSL lines in the plurality of DSL lines that do not include the subgroup of DSL lines; and 
		applying the set of power control parameters to the subgroup of DSL lines to achieve the upstream rate.

20. 	A system comprising one or more sequences of instructions which, when executed by at least one processor, cause steps to be performed comprising:
	among a plurality of DSL lines, identifying a subgroup of DSL lines based on one or more common characteristics; 
	using the one or more common characteristics to identify a set of power control parameters that enable an upstream rate for the subgroup of DSL lines that is different than an upstream rate for DSL lines in the plurality of DSL lines that do not include the subgroup of DSL lines; and 
	applying the set of power control parameters to the subgroup of DSL lines to achieve the upstream rate.

The Examiner notes that the entirety of each independent claim is the subject matter that renders each of the independent claims allowable, not solely the emphasized portions above (since the non-emphasized limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding independent/parent claim(s) (and/or their own respectively required limitations).  Claims 1-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 1-20 are allowed (as previously addressed). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez, telephone number (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        5/6/2022